           Case 1:20-cv-09352-LTS Document 5 Filed 04/19/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WISNER DELICE,
                           Plaintiff,
                                                                      20-CV-9352 (LTS)
                    -against-
                                                                  ORDER OF DISMISSAL
RHYMES N DIMES BRANDS,
                           Defendant.


LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action invoking the Court’s diversity jurisdiction,

28 U.S.C. § 1332. By order dated April 6, 2021, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis (IFP). For the reasons set forth in this

order, the Court dismisses the action for lack of subject matter jurisdiction.

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

(2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

                                         BACKGROUND

       Plaintiff, who is incarcerated at the Santa Rosa Correctional Institution located in Milton,

Florida, alleges that Defendant Rhymes N Dimes Brands (RNDB), a New York company, failed
             Case 1:20-cv-09352-LTS Document 5 Filed 04/19/21 Page 2 of 5




to mail Plaintiff a magazine he purchased from RNDB. On May 18, 2020, Plaintiff’s correctional

facility mailed a check to RNDB, in the amount of $37.50, which was cashed later that month.

Plaintiff wrote RNDB several times, but RNDB never responded to Plaintiff’s letters.

         Plaintiff seeks $85,000 in damages for “emotional pain,” “false advertisement,”

“negligence and additional stationary costs.” (ECF 2, at 6.)

                                            DISCUSSION

         The subject matter jurisdiction of the federal district courts is limited and is set forth

generally in 28 U.S.C. §§ 1331 and 1332. Under these statutes, federal jurisdiction is available

only when a “federal question” is presented or when plaintiff and defendant are citizens of

different states and the amount in controversy exceeds the sum or value of $75,000. “‘[I]t is

common ground that in our federal system of limited jurisdiction any party or the court sua

sponte, at any stage of the proceedings, may raise the question of whether the court has subject

matter jurisdiction.’” United Food & Commercial Workers Union, Local 919, AFL-CIO v.

CenterMark Prop. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994) (quoting Manway

Constr. Co., Inc. v. Hous. Auth. of the City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983)); see

Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”); Ruhrgas AG v. Marathon Oil Co., 526 U.S.

574, 583 (1999) (“[S]ubject-matter delineations must be policed by the courts on their own

initiative . . . .”).

         To establish jurisdiction under 28 U.S.C. § 1332, a plaintiff must first allege that the

plaintiff and the defendant are citizens of different states. Wis. Dep’t of Corr. v. Schacht, 524

U.S. 381, 388 (1998). In addition, the plaintiff must allege to a “reasonable probability” that the

claim is in excess of the sum or value of $75,000.00, the statutory jurisdictional amount. See 28




                                                    2
           Case 1:20-cv-09352-LTS Document 5 Filed 04/19/21 Page 3 of 5




U.S.C. § 1332(a); Colavito v. N.Y. Organ Donor Network, Inc., 438 F.3d 214, 221 (2d Cir. 2006)

(citation and internal quotation marks omitted).

        Plaintiff brings claims of negligence and false advertising. To state a claim of negligence

under New York State law, a plaintiff must state facts suggesting “(1) that the defendant owed

the plaintiff a cognizable duty of care, (2) that the defendant breached that duty, and (3) that the

plaintiff suffered damages as a proximate result of that breach.” King v. Crossland Sav. Bank,

111 F.3d 251, 255 (2d Cir. 1997) (citing, inter alia, Solomon v. City of New York, 66 N.Y.2d

1026, 1027 (1985)). “A person breaches a duty of care owed to another if the person fails to

exercise reasonable care under the circumstances in the discharge of that duty.” Dilworth v.

Goldberg, 914 F. Supp.2d 433, 458–59 (S.D.N.Y. 2012) (citations omitted). Plaintiff fails to

state a claim of negligence because Defendant did not owe him a duty of care. Thus, Plaintiff

cannot recover damages for this claim.

        To state a claim of false advertising, otherwise known as a claim for deceptive practices,

under New York General Business Law § 349, a plaintiff must allege facts suggesting that “a

defendant has engaged in (1) consumer-oriented conduct that is (2) materially misleading and

that (3) plaintiff suffered injury as a result of the allegedly deceptive act or practice[.]” City of

New York v. Smokes-Spirits.Com, Inc., 12 N.Y.3d 616, 621 (2009) (citation omitted). Damages

for false advertising are limited to a maximum of $1,000, see N.Y. Gen. Bus. Law § 349(h), and

damages for false advertising and fraudulent inducement are limited to actual damages or

$10,000, whichever is greater, see N.Y. Gen. Bus. Law § 350-e(3). See Kruglov v. Copart of

Connecticut, Inc., 771 F. App’x 117, 120 (2d Cir. 2019). Assuming for the purposes of this order

that Plaintiff could state a claim of false adversting and fraudulent inducement, at most, he could

recover $10,000, well below the jurisdictional amount of $75,000.




                                                   3
           Case 1:20-cv-09352-LTS Document 5 Filed 04/19/21 Page 4 of 5




       Moreover, even if the Court construes Plaintiff’s allegations as asserting a breach-of-

contract claim under New York law, 1 Plaintiff still cannot satisfy the jurisdictional amount

because “‘[d]amages for breach of contract include [only] general (or direct) damages,” Kruglov,

771 F. App’x at 119 (quoting Latham Land I, LLC v. TGI Friday’s, Inc., 96 A.D.3d 1327, 1330-

31 (2012) (internal quotation marks omitted)), and a plaintiff cannot “recover for emotional

distress caused by a breach of contract,” id. (citing Wehringer v. Standard Sec. Life Ins. Co. of

N.Y., 57 N.Y.2d 757, 759 (1982) (“[A]bsent a duty upon which liability can be based, there is no

right of recovery for mental distress resulting from the breach of a contract-related duty.”).

Plaintiff’s direct damages, the cost of the subscription, stationery, and postage amount to, at

most, $50.00.

       Because Plaintiff does not allege that his claims satisfy the jurisdictional amount of

$75,000, the Court lacks diversity jurisdiction over his claims. Thus, the Court dismisses the

complaint without prejudice for lack of subject matter jurisdiction.

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend his complaint.




1
 “To state a claim in federal court for breach of contract under New York law, a complaint need
only allege (1) the existence of an agreement, (2) adequate performance of the contract by the
plaintiff, (3) breach of contract by the defendant, and (4) damages.” Harsco Corp. v. Segui, 91
F.3d 337, 348 (2d Cir. 1996).


                                                 4
           Case 1:20-cv-09352-LTS Document 5 Filed 04/19/21 Page 5 of 5




                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed for lack of

subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

SO ORDERED.

 Dated:    April 19, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                          Chief United States District Judge




                                                 5
